Citation Nr: 9923761	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96 - 08 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to a rating in excess of  30 percent for coronary 
artery disease with hypertension and angina. 

Entitlement to a rating in excess of  20 percent for 
degenerative disc disease of the lumbar spine with 
degenerative arthritis.  

Entitlement to a rating in excess of  20 percent for gout.

Whether the claim of entitlement to service connection for an 
acquired psychiatric disability, claimed as depression, as 
secondary to service-connected disabilities is well-grounded, 
and whether service connection is warranted.

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to service 
retirement in October 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 1995 and 
July 1997 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to a rating in excess of  30 percent 
for coronary artery disease with hypertension and angina, 
status post myocardial infarction, and additional newly-
raised issues are addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is currently manifested by chronic low 
back pain, limitation of lumbar motion in all planes, painful 
motion, inability to lift, bend, reach, push or pull, or to 
walk or stand for more than 15 minutes due to pain, 
myofascial pain, and neurogenic claudication; 

MRI findings of degenerative changes at the facet joints and 
bulging discs at L3-4 and L4-5 contributing to definite 
narrowing of the spinal canal and stenosis from L3 through 
S1; dehydration of all of the lumbar intervertebral disc 
spaces, most pronounced at the levels of L2-3 and L5-S1; and 
definite disc degeneration of the L5-S1 disc.  

3.  The veteran's service-connected gout is under good 
control with his prescribed medications and continuous 
therapy, without evidence of swelling, warmth, joint 
deformities, limitation of motion, gouty arthritic changes, 
residual impairment of gait, limitation of motion or 
ankylosis, impairment of function except during flare-ups, 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings, or 
incapacitating exacerbation's occurring 3 or more times a 
year. 

4.  The medical evidence of record establishes that the 
veteran's currently diagnosed major depressive disorder is 
secondary to one or more of his service-connected 
disabilities.  

5.  The record shows that the veteran has a high school 
education and additional training in vocational carpentry; 
that he retired from the U.S. Navy in June 1988; that he last 
worked as a prison guard in June 1995; and that he has not 
sought employment since June 1995. 

6.  Service connection is in effect for degenerative disc 
disease of the lumbar spine with degenerative arthritis, 
currently evaluated as 60 percent disabling; for coronary 
artery disease with hypertension; evaluated as 30 percent 
disabling; for gout, evaluated as 20 percent disabling; and 
for defective hearing of the left ear, status post right 
inguinal hernia, status post excision of a pilonidal cyst, 
status post excision of lipoma from scrotum, history of 
sinusitis, and history of seborrheic keratosis of the ankles, 
arms, back, and scalp, each evaluated as noncompensably 
disabling.  The veteran's combined service-connected 
disability rating is 80 percent. While service connection has 
been granted for an acquired psychiatric disability, 

diagnosed as a major depressive disorder, no disability 
evaluation has as yet been assigned for that condition.

7.  The veteran meets the schedular criteria for a grant of a 
total disability rating and on the grounds that his service-
connected disabilities have rendered him unable to secure and 
follow a substantially gainful occupation in view of his 
education and employment history. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of  60 
percent for service-connected degenerative disc disease of 
the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998);  38 C.F.R. Part 4, §§  4.7, 4.40, 4.45, 
4.71a, Diagnostic Code  5293 (1998).

2.  The schedular criteria for a rating in excess of 20 
percent for gout are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998);  38 C.F.R. Part 4, §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5002, 5017 (1998).

3.  The veteran's acquired psychiatric disability, diagnosed 
as a major depressive disorder, is proximately due to and the 
result of his service-connected disabilities. 38 U.S.C.A. 
§§ 501, 5107(a) (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.102, 3.310(a) (1998).

4.  The schedular criteria for a total disability rating 
based on unemployability due to service-connected 
disabilities are met, and the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998);  38 C.F.R.§§ 3.340, 3.341, and Part 
4, 4.1, 4.2, 4.16, 4.19 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well-Grounded Claims

The Board finds that the appellant's claims for increased 
ratings for his service-connected degenerative disc disease 
of the lumbar spine with degenerative arthritis and for gout 
are plausible and are thus "well grounded" within the 
meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A claim for 
an increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997).  We further find 
that the facts relevant to those issues have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has declined a personal hearing, and that he underwent 
comprehensive private or VA orthopedic, neurologic, 
radiographic, and electrodiagnostic examinations in 
connection with his claims in October 1994, in April and May 
1996, in June 1997, in December 1997, in November 1998, and 
in February 1999.  In addition, the veteran's service medical 
records reflect that at the time of service separation, he 
was found by a Physical Evaluation Board to have a herniated 
disc at L4-L5, as well as a history consistent with gout but 
not crystal proven.  On appellate review, the Board sees no 
areas in which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and the 
reports of VA examinations cited above, together with the 
records of VA outpatient treatment and studies, reports of 
clinical and surgical treatment and evaluation, evaluations 
by private physicians, and all other evidence of record 
pertaining to the history of the disabilities currently at 
issue.  The Board has found nothing in the historical record 
which would lead to the conclusion that the most current 
evidence of record is not adequate for rating purposes.  
Moreover, the case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to those disabilities.  

Entitlement to a Rating in Excess of 20 Percent for 
Degenerative Disc Disease of the Lumbar Spine with 
Degenerative Arthritis

I.  The Evidence

The veteran's service medical records show that lumbar disc 
disease, including a herniated disc at L4-L5, and 
degenerative changes involving L3-4, L4-5, and L5-S1 was 
first demonstrated and diagnosed during active service.  A CT 
scan of the lumbar spine in December 1983 revealed mild 
degenerative changes at L3-4, l4-5, and L5-S1, with 
osteophytic changes involving the apophyseal joints and a 
soft tissue density at L4-5 bulging into the anterior spinal 
canal.  The clinical impression was posteriorly herniated 
nucleus pulposus at L4-5 disc space level.  On VA examination 
in January 1989, a slight limitation of lumbar motion in all 
planes was found.  No X-ray studies of the spine were 
obtained.  A rating decision of May 1989 granted service 
connection for a herniated nucleus pulposus, and arthritic 
changes of the lumbar spine, evaluated as 10 percent 
disabling.  

A VA hospital summary, dated in August 1994, shows that the 
veteran was admitted with complaints of low back pain 
radiating into the right lower extremity.  
A lumbar myelogram revealed mild anterior extradural defects 
at the L3-4, L4-5, and L5-S1 intervertebral disc spaces.  The 
impression was bulging intervertebral disc at L3-4, L4-5, and 
a possible herniated disc at L5-S1.  

A report of VA orthopedic examination, conducted in October 
1994, cited the veteran's complaints of low back pain 
radiating into the right lower extremity, worse on walking.  
The examination was not conducted by an orthopedic 
specialist.  That individual did not review the veteran's 
service medical records or claims folder, and reported no 
findings of motor, sensory, or reflex deficits other than 
difficulty in forward bending, a mild limitation of forward 
flexion and extension, and diminished Babinski's sign.  He 
dismissed the findings on lumbar myelogram in August 1994, 
stating that the diagnosis was degenerative disc disease, at 
this time without evidence of any herniation or neurologic 
impingement. 

A rating decision of February 1995 granted an increased 
rating of 20 percent for the veteran's service-connected 
herniated nucleus pulposus, and arthritic changes of the 
lumbar spine.  The veteran initiated a timely appeal, seeking 
an evaluation in excess of the currently assigned 20 percent 
evaluation for that disability.  In addition, he called 
attention to arthritis in his back, hips, and the joints of 
his hands and feet, asserted that he was being treated for 
depression, and stated that he had been unable to work since 
March 1995.

VA outpatient treatment records dated from October 1994 to  
February 1996 show that the veteran continued to be seen on a 
regular basis for complaints which included low back pain.  
In April 1995, the veteran was shown to have a mild right 
lumbar scoliosis.  In September 1995, he underwent a 
peripheral nerve block to alleviate his low back pain.  

In his Substantive Appeal (VA Form 9), received at the RO in 
February 1996, the veteran stated that he experienced chronic 
back spasms and numbness in the right leg, and that he had 
received [spinal] pain blocks without effect.  He further 
stated that he had arthritis throughout his spine, as well as 
in his hips, hands, and feet, and that he should be evaluated 
as 40 percent disabled for those disabilities.  He asserted 
that due to his service-connected disabilities and the 
medications taken for their treatment, he was unable to work.  

A report of VA general medical examination, conducted in 
February 1996, cited the veteran's complaints of constant low 
back pain with morning stiffness and occasional radiation 
down the right posterior leg into the calf, exacerbated by 
prolonged sitting, standing, or walking.  He stated that he 
had resigned his position with a correctional facility 
secondary to increasing low back pain and his inability to 
stand for prolonged periods of time.  Examination disclosed a 
slight kyphosis at the thoracic spine, with no evidence of 
muscle atrophy or spasm.  Forward flexion was limited to 55 
degrees, with pain; extension to 20 degrees, lateral flexion 
to 20 degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  All maneuvers were accompanied with pain in the 
thoracic spine area.  Radiographic studies of the lumbar 
spine revealed minimal degenerative changes consisting of 
marginal osteophytes, while the disc spaces were well-
preserved.  The diagnoses included history of spinal disc 
condition, arthralgias, and decreased range of motion; X-rays 
show degenerative change.  

Reports of right lower extremity electromyography (EMG) and 
nerve conduction velocity studies in April and May 1996 were 
negative. 

A report of VA orthopedic examination, conducted in October 
1996, noted that the veteran again complained of constant low 
back pain with morning stiffness and occasional radiation 
down the right posterior leg into the calf, exacerbated by 
lifting or bending.  Examination revealed a dorsal kyphosis.  
There was no tenderness to palpation of the spine or 
paraspinal musculature.  Forward flexion was limited to 50 
degrees, extension to 10 degrees, lateral flexion to 15 
degrees, bilaterally.  The diagnoses included degenerative 
arthritis of the lumbar spine with dorsal spine pain; and a 
partially herniated nucleus pulposus of L5-S1, with radicular 
pain.  

VA outpatient treatment records dated in January 1997 show 
that a magnetic resonance imaging (MRI) scan of the lumbar 
spine revealed mild to moderate changes in the lower lumbar 
spine with hypertrophic changes present in the facet joints 
and posterior spurring noted.  A "congenital" stenosis was 
noted at the L1 level and inferiorly.  A diffuse disc bulge 
was seen at L3-4 and L4-5, covered by bony spurs; and there 
was mild flattening  of the anterior aspect of the thecal sac 
secondary to the disc bulge.  An MRI scan of the thoracic 
spine, conducted in March 1997, disclosed indentation of the 
anterior dural sac paracentrally on the right side at the 
level of T7-8 by a posterior spur and disc with contouring of 
the [spinal] cord.  

VA outpatient clinic records dated in March 1997 show that 
examination of the veteran revealed bilateral musculoskeletal 
spasm of the back.  The clinical assessment was degenerative 
disc disease with chronic back pain and mild .  It was noted 
that no surgical treatment was available.  A back brace was 
ordered for the veteran. 

A report of VA orthopedic examination, conducted in June 
1997, cited the veteran's medical history and his complaints 
of disability and inability to function due to low and mid-
back pain; inability to stand or engage in activities due to 
pain; right leg numbness in prolonged standing; and pain on 
bending.  Examination disclosed that the veteran had a normal 
gait and could mount the examination table without 
difficulty, but experienced pain and difficulty on lying down 
and sitting up.  Tenderness to palpation was found over the 
mid to lower thoracic spine, and a moderate dorsal kyphosis 
was noted.  The veteran described muscle spasm as the trigger 
for his back pain and inability to function, although no 
muscle spasm was found on the current examination.  Forward 
flexion was accomplished to 85 degrees, extension to 30 
degrees, lateral flexion to 25 degrees, bilaterally, and 
rotation to 25 degrees, bilaterally; and range of motion 
activities were accompanied by evidence of pain.  Deep tendon 
reflexes were equal and active, and straight leg raising was 
negative.  Evidence of painful motion was noted on lying down 
and sitting up activity.  The diagnoses included degenerative 
arthritis of the thoracic spine with radicular pain; and 
degenerative arthritis of the lumbar spine and degenerative 
disc disease with disc bulging at L3-4 and L4-5 with an 
essentially normal range of motion.  

A June 1997 letter from a Machine Tool Instructor at Kentucky 
Tech - Laurel Center, stated that he had been the veteran's 
instructor for one year, and had concluded that he is not 
physically fit to work in a vocational trade due to his back 
problems, compounded by numerous other ailments which 
required large dosages of medication.  

A VA outpatient report of history and physical examination of 
the veteran, conducted in November 1997, showed that he had 
chronic mid and low back pain, degenerative changes at the 
L3-5 level, with spur formation at the T7-8 level.  
Tenderness was present over the T7-8 level and lumbar spine 
areas, with diminished range of back motion.  The veteran was 
referred to the Physical Therapy Unit to obtain a TENS unit.  
He was issued the TENS unit for relief of back pain at T7-8 
and at L2-L5 in November 1997.  

A December 1997 report of examination of the veteran by John 
Vaughn, MD, an orthopedic surgeon, showed that the veteran 
complained of mid- and low back pain, with radiation into the 
lower extremities, right worse than left.  Examination 
revealed forward flexion to 60 degrees, and extension to 10 
degrees.  No motor, sensory, or reflex deficits were found in 
the lower extremities, muscle strength was intact, and 
straight leg raising was negative, bilaterally.  A review of 
X-ray studies  and reports showed that a CT scan in 1993 
raised the issue of a herniated disc, while an MRI in 1994 
revealed lumbar stenosis.  A myelogram and CT scan in 1994 
also disclosed lumbar spondylosis.  The orthopedic impression 
was chronic low back pain and secondary leg pain due to 
lumbar spondylosis.  A more recent myelogram and CT scan were 
recommended.  

A Medical Assessment of Ability to Do Work-Related 
Activities, completed by Dr. Vaughn in January 1998, stated 
that the veteran was unable to lift and carry more than 15 
pounds, or more than 5 pounds for more than one-third of an 
eight hour day due to cervical and lumbar spondylosis.  In 
addition, the veteran was unable to sit for more than 6 hours 
daily, or for more than 30 minutes at a time; and he was 
unable to crouch, kneel crawl, or do overhead lifting.  He 
had impaired capability to reach, feel, push or pull, as well 
as environmental restrictions with respect to moving 
machinery, temperature extremes, and vibration, all due to 
cervical and lumbar spondylosis.  

Following transfer of the appeal to the Board, the veteran 
submitted additional evidence with a waiver of initial RO 
review.  That evidence included VA outpatient treatment 
records, dated from August 1997 to November 1998.  An entry 
dated in February 1998 noted findings of diminished sensation 
to light touch in the right foot, and a diagnosis of 
neurogenic claudication secondary to lumbar stenosis.  A 
report of MRI scan of the lumbar spine, dated in November 
1998, which revealed a definite narrowing of the spinal canal 
compatible with stenosis from L3 through S1; bulging of the 
discs at L3-4 and L4-5; and degenerative changes at the facet 
joints.  The degenerative changes at the facet joints and 
bulging discs at L3-4 and L4-5 were shown to be contributing 
to the stenosis of the canal.  All of the intervertebral disc 
spaces appeared to be somewhat dehydrated, but the 
degeneration appeared most  pronounced at the levels of L2-3 
and L5-S1.  The impressionws were findings compatible with a 
moderately severe stenosis at of the lumbar canal from the 
level of L3 through S1, with bulging discs at L3-4 and L4-5, 
degenerative changes in the facet joints, and definite disc 
degeneration of the L5-S1 disc.  

A Medical Assessment of Ability to Do Work-Related 
Activities, completed by K. Kelly, MD, a VA physician, in 
February 1999, stated that the veteran was unable to lift or 
carry more than 5 pounds due to chronic low back pain, 
degenerative disc disease, facet arthropathy, myofascial 
pain, and neurogenic claudication consistent with MRI 
findings of the lumbar spine.  That disability was said to 
cause impairment of sitting, standing, and walking; to affect 
his ability to reach, feel, push or pull; to prevent him from 
crouching, kneeling, crawling, or overhead lifting; and to 
render him unable to drive more than one hour per day; or to 
stand or walk for more than 15 minutes.  

A decision from an Administrative Law Judge, Social Security 
Administration, dated in February 1998, found that the 
veteran met the requirements for disability under the 
provisions of the Social Security Act, effective May 1, 1995, 
the date of his last employment, and that he continued to 
meet those requirements.  The basis for that determination 
was a finding that the veteran experienced a severe 
combination of impairments, including degenerative disc 
disease, arthritis, gout, and coronary artery disease causing 
depression and hypertension.  The veteran was noted to have a 
high school education, to be incapable of performing his past 
relevant work, to not currently possess the residual 
physiological and psychological functional capacity to 
perform sustained competitive work activities, and to have 
been under such disability since May 1, 1995.  




II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of 
the disability is the primary concern.  Francisco v. Brown,  
7 Vet. App. 55 (1994).  
When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (1998).  

Initially, the Board notes that, although the veteran's 
stenosis of the lumbar spine canal, L1-2 and inferiorly, was 
shown to be congenital in nature on the January 1997 MRI scan 
report, the Board's review of the computerized axial 
tomographic (CT) study of the veteran's lumbar spine 
performed in December 1983 and his lumbar myelogram conducted 
in August 1994 revealed no evidence of stenosis of the lumbar 
spinal canal, militating against a conclusion that the 
veteran's lumbar canal stenosis is congenital in nature.  To 
the contrary, the CT scan in December 1983 shows that the L4-
5 disc bulges anteriorly into the spinal canal, and the MRI 
scan of the lumbar spine in November 1998 states that the 
degenerative changes noted in the facet joints, which are 
themselves service-connected,  and the bulging discs at L3-4 
and L4-5 were contributing to the stenosis of the lumbar 
canal.  

The veteran's service-connected degenerative disc disease of 
the lumbar spine is currently rated as 20 percent disabling 
under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (1998).  That Diagnostic Code (DC) 
provides that intervertebral disc syndrome will be rated as 
20 percent disabling when moderate, with recurring attacks; 
as 40 percent disabling when severe, with recurring attacks 
and intermittent relief; and as 60 percent disabling when 
severe, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
compatible with the site of the diseased disc, and little 
intermittent relief.  

The Board finds that evaluation of the veteran's degenerative 
disc disease of the lumbar spine under DC 5285 (residuals of 
vertebral fracture); DC 5286 (complete bony fixation 
(ankylosis) of the spine, DC 5289 (ankylosis of the lumbar 
spine), DC 5292 (limitation of motion of the lumbar spine), 
DC 5294 (sacroiliac injury or weakness), or DC 5295 
(lumbosacral strain) would not yield a higher evaluation than 
under DC 5293.  To that point, the Board notes that the 
medical evidence of record reflects no demonstration or 
diagnosis of vertebral fracture, ankylosis or bony fixation, 
sacroiliac injury or weakness, or lumbosacral strain.  In 
addition, a rating in excess of 20 percent for limitation of 
motion of the lumbar spine requires a showing of severe 
limitation of motion.  A rating in excess of 20 percent for 
lumbosacral strain requires a showing of listing of the whole 
spine to the opposite side; positive Goldthwait's sign; 
marked limitation of forward bending in a standing position; 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of the joint space; or some of the above with 
abnormal mobility of forced bending.  The Board finds that 
evaluation of the veteran's degenerative disc disease of the 
lumbar spine under any diagnostic code other than DC 5293 
would not yield a higher disability evaluation than the 
current 20 percent evaluation. 

The Board notes, however, that a General Counsel Precedent 
Opinion, dated  December 12, 1997 (VAOPGCPREC 36-97) holds 
that Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to  
Johnson v. Brown, 9 Vet. App. 7 (1996),  38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this diagnostic code.  That GC opinion further held 
that when a veteran has received less than the maximum 
evaluation under DC 5293 based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under  38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
motion.  Also see  DeLuca v. Brown,  8 Vet. App. 202 (1995).  

The cited regulations provide, in pertinent part, that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously disabled 
. . . .  38 C.F.R. Part 4, § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: . . .(d) Excess fatigability. . . . (f) Pain 
on movement, . . . instability of station, disturbance of 
locomotion, interference with sitting, standing, or weight 
bearing are related considerations (emphasis added). . . .  
38 C.F.R. Part 4, § 4.45 (1998).

In the instant appeal, the medical evidence of record shows 
that the veteran's service-connected degenerative disc 
disease of the lumbar spine is currently manifested by 
chronic low back pain, limitation of lumbar motion in all 
planes, painful motion, inability to lift, bend, reach, push 
or pull, or to walk or stand for more than 15 minutes due to 
pain; myofascial pain, and neurogenic claudication secondary 
to lumbar stenosis; MRI findings of degenerative changes at 
the facet joints and bulging discs at L3-4 and L4-5 
contributing to definite narrowing of the spinal canal and 
stenosis from L3 through S1; dehydration of all of the lumbar 
intervertebral disc spaces, most pronounced at the levels of 
L2-3 and L5-S1; and definite disc degeneration of the L5-S1 
disc.  
Based upon the foregoing, the Board finds that the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is currently productive of severe and persistent 
symptomatology with characteristic pain and demonstrable 
muscle spasm, or other neurological findings compatible with 
the site of the diseased disc, with little intermittent 
relief and requiring the use of a TENS unit.  Further, his 
degenerative disc disease of the lumbar spine is productive 
of additional functional loss, as contemplated under  
38 C.F.R. Part 4, §§ 4.40 and 4.45 due to the veteran's 
inability to perform the normal working movements of the body 
with normal excursion, coordination and endurance; defective 
innervation; and pain on use and pain on motion, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  As noted in  38 C.F.R. 
Part 4, § 4.40 (1998), a part which becomes painful on use 
must be regarded as seriously disabled.  In addition, the 
veteran's degenerative disc disease of the lumbar spine is 
shown to be productive of excess fatigability and 
interference with sitting, standing, or walking, including 
his inability to sit, stand or walk more than 15 minutes, as 
contemplated by  38 C.F.R. Part 4, § 4.45 (1998).  The Board 
finds that such disability is sufficient to warrant 
assignment of a 60 percent evaluation under the provisions of  
38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (1998).  Since this is the maximum schedular evaluation 
assigned under DC 5293 and, as noted above, there is no 
evidence of ankylosis or vertebral fracture of the lumbar 
spine, a higher evaluation is not warranted for this 
disability.

Entitlement to a Rating in Excess of 20 Percent for Gout

I.  The Evidence

The veteran's service medical records show that he veteran 
was found to have elevated uric acid levels in December 1975, 
and was placed on medication for gout.  In April 1978, he 
complained of pain in the right great toe, and a history of 
previous elevated uric acid levels, ranging from 8 to 9 
mg/dl, and previous episodes of right great toe pain was 
noted.  A Physical Evaluation Board report, dated in July 
1988, showed a diagnosis of history consistent with gout but 
not crystal proven.

On VA examination in January 1989, no X-ray studies of the 
feet were obtained; urinalysis was not performed; and 
examination of the feet was not recorded.  The diagnosis was 
minimal gout.  A rating decision of May 1989 granted service 
connection for history of gout, evaluated as noncompensably 
disabling.  

A VA ultrasound of the veteran's upper abdomen in July 1989 
disclosed no evidence of gallstones. 

In August 1984, the veteran sought a compensable evaluation 
for his service-connected gout, contending that his condition 
had gotten much worse, and that he was frequently unable to 
walk due to soreness and pain in his feet.  

VA outpatient records, dated in March and November 1994, show 
that the veteran was seen for complaints of swelling and pain 
in the toes of both feet.  The diagnosis was gout, and he was 
placed on medication, including Colchicine and Indocin.  

On VA examination in October 1994, the veteran complained of 
attacks of gout three times in the last nine months, and a 
constant ache in his right foot.  Examination was negative 
for symptoms of gout, X-rays of the feet were normal, and his 
uric acid level was within normal limits.  

A rating decision of February 1995 granted an increased 
rating of 20 percent for gout.  The veteran appealed, seeking 
a rating in excess of 20 percent for that disability.  

Thereafter, the medical evidence of record shows that the 
veteran was seen in the VA outpatient clinic for periodic 
episodes of gout, chiefly affecting his right great toe.  He 
continued to achieve adequate control through the regular use 
of Colchicine and Indocin.  An evaluation in the rheumatology 
clinic in June 1996 found that he had good control of gout 
with Allopurinol and an anti-inflammatory.  

A report of VA orthopedic examination, conducted in October 
1996, showed that the veteran had a history of gout, treated 
and stabilized with Allopurinol, and that he had no recent 
history of flare-ups.  The diagnosis was gout, stable on 
medical treatment.

A report of VA orthopedic examination, conducted in June 
1997, noted that the veteran had a long history of gouty 
arthritis which had been essentially controlled for years 
with Allopurinol.  Examination of the feet revealed no 
swelling, warmth, joint deformities, limitation of motion, or 
gouty arthritic changes.  There was no impairment of function 
except during flare-ups.  The diagnosis was history of 
episodes of gout, presently controlled with continuous 
therapy. 

VA outpatient clinic records show that in August 1997 the 
veteran was prescribed medication with both Allopurinol and 
Colchicine.  In November 1997, the veteran's diagnoses 
included gouty arthritis, controlled with Colchicine.  

II. Analysis

As noted, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to service connection has already been established, and an 
increase in the disability rating is the issue, the present 
level of 
the disability is the primary concern.  Francisco v. Brown,  
7 Vet. App. 55 (1994).  
When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (1998).  

VA's Schedule for Rating Disabilities provides that gout with 
be rated as rheumatoid arthritis under Diagnostic Code 5002.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5017 (1998).  
Rheumatoid arthritis (atrophic), with constitutional 
manifestations associated with active joint involvement, will 
be rated as 100 percent disabling when totally 
incapacitating; as 60 percent disabling where there are less 
than the criteria for 100 percent, with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods; as 40 percent 
disabling where there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year; and as 20 percent disabling 
where there are one or two exacerbations a year in a well-
established diagnosis.  

For chronic residuals, such as limitation of motion or 
ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Note: The ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  In such cases, assign the 
higher evaluation. 

The most recent VA examination to evaluate the veteran's 
service-connected gout, conducted in June 1997, noted that 
the veteran had a long history of gouty arthritis which had 
been essentially controlled for years with Allopurinol.  
Examination of the feet revealed no swelling, warmth, joint 
deformities, limitation of motion, or gouty arthritic 
changes.  There was no impairment of function except during 
flare-ups.  The diagnosis was history of episodes of gout, 
presently controlled with continuous therapy.  Since that 
time, the medical record reflects that the veteran has 
additionally been prescribed Colchicine, commencing in August 
1997, and the record shows that his symptoms continue to be 
well-controlled by his prescribed medications.  The numerous 
reports of VA examinations contained in the record show no 
residual impairment of gait attributable to the veteran's 
gout, and the record is silent for clinical findings of 
limitation of motion or ankylosis.  The Board finds that 
evaluation of the veteran's service-connected gout under the 
provisions applicable for active manifestations would provide 
the highest evaluation for that disability, and that the 
currently assigned 20 percent evaluation based upon one or 
two exacerbations a year in a well-established diagnosis is 
proper.  The medical evidence does not establish the current 
presence of symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year, as required for assignment of a 40 percent 
evaluation.  Accordingly, the claim for a rating in excess of 
20 percent for gout is denied.  

The veteran has not asserted that the schedular ratings for 
his degenerative disc disease of the lumbar spine with 
degenerative arthritis, and his gout, are inadequate.  
Further, the record in this case presents no evidence or 
argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1998) are potentially applicable.  
There is no evidence of circumstances which the appropriate 
officials might find so "exceptional or unusual" as to 
warrant an extraschedular rating.  Shipwash v. Brown,  8 Vet. 
App.  218, 227 (1995).  Accordingly, the Board will not 
address the issues of benefit entitlement under the 
provisions of  38 C.F.R. §  3.321(b)(1) (1998).  

Whether the Claim of Entitlement to Service Connection for an 
Acquired Psychiatric Disability, Claimed as Depression, as 
Secondary to Service-Connected Disabilities is Well-Grounded, 
and Whether Service Connection is Warranted

For reasons and bases set out below, the Board finds that the 
appellant's claim for service connection for an acquired 
psychiatric disability, claimed as depression, as secondary 
to his service-connected disabilities is plausible and is 
thus "well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  We further find that the medical 
evidence currently of record and the facts relevant to the 
above-stated issues have been developed sufficiently to 
permit resolution of that issue without further development 
at this time.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the veteran has submitted additional 
evidence, not previously available to the RO, and that he has 
submitted a waiver of initial RO review of that evidence.  


I.  The Evidence

The record in this case shows that an acquired psychiatric 
disability, including depression, was not demonstrated or 
diagnosed during the veteran's periods of active duty or at 
the time of service separation, and that a psychosis was not 
manifest during the initial postservice year.  His initial 
claim for VA disability compensation benefits, received in 
December 1988, made no mention of an acquired psychiatric 
disability.

The service medical records show that the veteran suffered a 
subendocardial inferior myocardial infarction in May 1980 
following a history of hypertension, and cardiac 
catheterization disclosed blockage of two vessels.  A report 
of VA examination in January 1989 noted that the veteran had 
arteriosclerotic heart disease, associated with essential 
hypertension, and manifested by an acute myocardial 
infarction associated with coronary artery disease, 
documented by cineangiography and requiring lifetime 
cardiovascular medication, diagnostic and therapeutic 
treatment and care.  It was noted that the veteran had been 
placed at increased risk of a life-threatening cardiovascular 
disorder.  A rating decision of May 1989 granted service 
connection for coronary artery disease and hypertension, 
evaluated as 30 percent disabling.

VA outpatient clinic records, dated in July 1989, show that 
the veteran was seen for complaints of chest tightness.  He 
was described as anxious, nervous and apprehensive.  On 
examination, the veteran was found to be very anxious, and 
the attending physician indicated that the veteran had a very 
high anxiety component, and that he needed an anti-anxiety 
agent.  Xanax was prescribed.  The impression was 
hyperventilation syndrome.  VA outpatient clinic records, 
dated in July 1993, show that the veteran was seen for 
depression which was thought to be related to his 
medications.  

VA outpatient clinic records, dated in May 1995, show that 
the veteran complained of feeling tense all the time, and was 
referred to the mental health clinic.  In a VA Form 9, 
submitted in February 1996, the veteran stated that he was 
being treated for depression.  In another VA Form 9, also 
submitted in February 1996, the veteran stated that due to 
the prolonged time he had been treated with medication for 
his problems, he was now being treated for depression and for 
ulcers.  

VA outpatient clinic records show that the veteran was first 
seen in the mental health clinic in May 1995.  At that time 
he complained of feelings of anxiety and tension, his affect 
was sad, and his mood was irritable and depressed.  He slept 
only two to four hours nightly, with many interruptions, his 
appetite was poor, and he had frequent crying spells.  The 
clinical impression was multiple medical problems, and major 
depression.  He was started on Zoloft, 50 mgs., for his 
depression, but reported no improvement in his mood on his 
next visit.  In June 1995, it was indicated that he had 
retired from his job in early June 1995, and that this had 
helped relieve some of his stress.  He was noted to have a 
tremor of the hands that was at times so pronounced that he 
was unable to write or sign his name.  He continued to 
complain of poor sleep and a depressed mood, but denied 
homicidal or suicidal ideation.  His symptoms included a 
depressed mood, poor sleep, withdrawal, crying spells, and 
irritability.  The diagnosis was major depression with 
significant anxiety symptoms.  In July 1995, it was noted 
that he had made a good adjustment to his retirement.  In 
August 1995, his condition had improved with an increased 
dosage of Zoloft, 100 mgs. twice daily.  Thereafter, the 
veteran continued to be seen in the mental health clinic on a 
regular basis, and in September 1995 his medication was 
changed to Sertraline, an anti-depressant, 100 mgs. twice 
daily.  The diagnosis of major depression was continued.

A report of VA general medical examination, conducted in 
February 1996, noted that the veteran had a history of 
depression; that he was being followed  at the mental hygiene 
clinic; that he was being treated with Sertraline, 100 mgs. 
twice daily; and that the veteran stated that his depression 
was related to his chronic pain and inability to work.  The 
diagnoses included depression.  

VA outpatient clinic records dated from January to May 1996 
show that the veteran continued to be seen in the mental 
health clinic for major depression.  In May 1996, the veteran 
claimed entitlement to service connection for depression, 
asserting that such was caused by his disabilities and the 
medications taken for treatment of those disabilities.  The 
RO asked the veteran to identify the facilities where he had 
been treated for depression, and the treating physicians.  

A rating decision of August 1996 denied the veteran's claim 
for service connection for depression as not well grounded.  
In a VA Form 21-4142, dated in August 1996, the veteran 
called attention to his treatment for nerves and anxiety in 
July and August 1989, and to his treatment with Xanax for 
depression [sic].  He asserted that having had a heart attack 
caused depression, and that his psychiatrist believed that 
his medications might be causing some of his problems.  He 
identified the VA psychiatrist and psychologist treating him 
for depression.  Medication records submitted by the veteran 
showed that he continued to be treated with Sertraline, an 
anti-depressant; that his dosage had been increased to 150 
mgs. twice daily; and that he continued to be seen in the 
mental health clinic. 

VA outpatient clinic records, dated in August 1996, show that 
the mental health clinic referred the veteran to the 
orthopedic clinic for evaluation of his low back pain.  It 
was stated in that referral that the veteran's low back pain 
was related to a long term problem that had become more 
severe in the past two or three weeks, diagnosed as major 
depression.  The veteran continued to be seen in the mental 
health clinic for major depression, and his Sertaline dosage 
continued at the increased dosage of 150 mgs. twice daily.

A report of VA cardiology examination, conducted in October 
1996, noted the veteran's medications, and the veteran's 
statement that his symptoms of chest tightness improved when 
he was put on medication for his nerves.  The examiner noted 
that the veteran appeared depressed and anxious.  The 
diagnoses included status post myocardial infarction, 
coronary artery disease by history; hypertension; 
anxiety/depression; and angina.  

VA outpatient clinic records, dated in January and April 
1997, show that the veteran continued to be seen in the 
mental health clinic for major depression.  The veteran 
stated that he had been doing very little due to his low back 
pain; that his back disability was inoperable; and that 
injections in the pain clinic had not helped.  In March 1997, 
his Sertaline dosage was increased to 250 mgs. in the 
morning.  In September 1997, his psychiatric disability was 
shown as neurotic depression, and in December 1997 as 
depressive affective disorder.  Entries show that the veteran 
was seen in the mental health clinic for major depression in 
January and March 1998.  In November 1998 and January 1999, 
his psychiatric diagnoses were major depressive affective 
disorder, recurrent episodes; and neurotic depression.  

A Medical Assessment of Ability to Do Work-Related 
Activities, completed by K. Kelly, MD, a VA physician, in 
February 1999, stated that the veteran had chronic low back 
pain, degenerative disc disease, facet arthropathy, 
myofascial pain, and neurogenic claudication consistent with 
MRI findings of the lumbar spine, and that he had major 
depression and anxiety aggravated by chronic pain syndrome.  

A decision from an Administrative Law Judge, Social Security 
Administration, dated in February 1998, found that the 
medical evidence of record established that veteran suffered 
from a severe combination of impairments, including 
degenerative disc disease, arthritis, gout, and coronary 
artery disease causing depression and hypertension (emphasis 
added).

II. Analysis

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).

The United States Court of Veterans' Appeals (Court) has 
held, in pertinent part, that the term "disability" as used 
in  38 U.S.C.A. § 1110 (West 1991) refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated (emphasis in original).  Thus, pursuant to  
38 U.S.C.A. §  1110 and  38 C.F.R. §  3.310(a) (1998), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The record in this case includes VA outpatient clinic 
records, dated in July 1989, showing that the veteran was 
seen for complaints of chest tightness; that he was described 
as anxious, nervous and apprehensive; that the attending 
physician indicated that the veteran had a very high anxiety 
component; and that he needed an anti-anxiety agent.  VA 
outpatient clinic records, dated in July 1993, show that the 
veteran was seen for depression which was thought to be 
related to his medications.  In May 1995, the veteran 
complained of feelings of anxiety, tension, poor appetite and 
sleep, and frequent crying spells.  His affect was sad, and 
his mood was irritable and depressed.  The clinical 
impression was multiple medical problems, and major 
depression.  VA outpatient clinic records, dated in August 
1996, show that the mental health clinic referred the veteran 
to the orthopedic clinic for evaluation of his low back pain.  
It was stated in that referral that the veteran's low back 
pain was related to a long term problem that had become more 
severe in the past two or three weeks, diagnosed as major 
depression.  

On VA cardiology examination, conducted in October 1996, the 
examiner noted that the veteran appeared depressed and 
anxious.  The diagnoses included status post myocardial 
infarction, coronary artery disease by history; hypertension; 
anxiety/depression; and angina.  VA outpatient clinic 
records, dated in January and April 1997, show that the 
veteran continued to be seen in the mental health clinic for 
major depression.  The veteran stated that he had been doing 
very little due to his low back pain; that his back 
disability was inoperable; and that repeated nerve block 
injections in the pain clinic had not helped.  In March 1997, 
his Sertaline dosage was increased to 250 mgs. in the 
morning.  

A Medical Assessment of Ability to Do Work-Related 
Activities, completed by K. Kelly, MD, a VA physician, in 
February 1999, stated that the veteran had chronic low back 
pain, degenerative disc disease, facet arthropathy, 
myofascial pain, and neurogenic claudication consistent with 
MRI findings of the lumbar spine, and that he had major 
depression and anxiety aggravated by chronic pain syndrome 
(emphasis added).  

A decision from an Administrative Law Judge, Social Security 
Administration, dated in February 1998, found that the 
medical evidence of record established that veteran suffered 
from a severe combination of impairments, including 
degenerative disc disease, arthritis, gout, and coronary 
artery disease causing depression and hypertension (emphasis 
added).

The medical evidence shows that the veteran has chronic low 
back pain stemming from his degenerative disc disease; that 
he has been seen in the pain clinic and given nerve block 
injections without relief; that he had major depression and 
anxiety aggravated by chronic pain syndrome; and that he has 
been granted Social Security disability benefits based upon a 
finding that the medical evidence of record established that 
the veteran suffered from a severe combination of 
impairments, including degenerative disc disease, arthritis, 
gout, and coronary artery disease (all service-connected 
disabilities) causing depression and hypertension (emphasis 
added).  

The Board finds that the record in this case contains 
competent medical evidence diagnosing a major depressive 
disorder, together with competent medical evidence that links 
and relates that acquired psychiatric disability to service-
connected disabilities, or to chronic pain syndrome resulting 
directly from his service-connected disabilities.  Based upon 
that evidence, the Board finds that the veteran's claim of 
entitlement to service-connection for an acquired psychiatric 
disability, including a major depressive disorder, as 
secondary to service-connected disabilities is well-grounded.

The Board notes that the RO has undertaken to relate the 
veteran's major depressive disorder to his retirement in May 
1995.  The record shows, however, that the veteran exhibited 
psychiatric symptomatology prior to his retirement; that the 
health care professionals treating the veteran in June 1995 
noted that his retirement had reduced his stress; that 
medical records dated in August 1995 showed that the veteran 
was adjusting well to his retirement; and the subsequent 
medical records indicated a continuing and worsening of his 
depressive symptomatology, requiring an increase in and 
continuance of his anti-depressant medication. 

The Board further finds that, in addition to the body of 
medical evidence which links and relates the veteran's major 
depressive disorder to his service-connected disabilities, or 
to a chronic pain syndrome stemming from his service-
connected disabilities, the record is devoid of competent 
medical evidence which supports a contrary finding.  
Governing regulations provide that it is the consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  In reaching its decisions, the Board has 
considered the doctrine of reasonable doubt, however, as all 
the evidence favors the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The claim of entitlement to service connection for an 
acquired psychiatric disability, diagnosed as major 
depressive disorder, as secondary to service-connected 
disabilities is granted.

Entitlement to a Total Disability Rating Based on 
Unemployability Due to Service-Connected Disabilities.

The veteran contends that his service-connected disabilities 
have rendered him unable to engage in substantially gainful 
employment; that no one is willing to hire him due to his 
extensive physical disabilities; that he was compelled to 
retire from his employment in May 1995 due to back pain 
stemming from his service-connected disabilities; and that he 
is entitled to a total disability rating based on 
unemployability due to those service-connected disabilities. 
The record shows that the veteran's claim of entitlement to a 
total disability rating based upon unemployability was denied 
by rating decision of August 1996; that he initiated a timely 
appeal of that decision; and that he subsequently failed to 
perfect that appeal by the timely submission of a Substantive 
Appeal (VA Form 9).  He reopened his claim for a total 
disability rating based upon unemployability on June 5, 1997, 
and that claim was again denied by rating decision of July 
1997.  The veteran initiated an appeal, and that appeal is 
now before the Board.  

Previously in this decision, the veteran was granted an 
increased rating of 60 percent for his service-connected 
degenerative disc disease of the lumbar spine with 
degenerative arthritis.  That increased disability rating has 
been considered in evaluating the veteran's claim for a total 
rating based on unemployability.  In addition, service 
connection has been granted for an acquired psychiatric 
disability, diagnosed as a major depressive disorder, 
although no disability evaluation has as yet been assigned 
for that condition.  Service connection is also in effect for 
coronary artery disease with hypertension; evaluated as 30 
percent disabling; for gout, evaluated as 20 percent 
disabling; and for defective hearing of the left ear, status 
post right inguinal hernia, status post excision of a 
pilonidal cyst, status post excision of lipoma from scrotum, 
history of sinusitis, and history of seborrheic keratosis of 
the ankles, arms, back, and scalp, each evaluated as 
noncompensably disabling.  The veteran's combined service-
connected disability rating is 80 percent. 

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for 
evaluating those disabilities as they affect the appellant's 
employability.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to such 
disabilities.



I.  The Evidence

While claims for a rating in excess of  30 percent for 
coronary artery disease with hypertension and angina and for 
service connection for degenerative arthritis of multiple 
joints are pending, the Board finds the current medical 
evidence of record sufficient to resolve the issue of 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities. 

In Applications for Increased Disability Compensation 
Benefits based on Unemployability (VA Form 21-8940), received 
at the RO in May 1996 and June 1997, the veteran stated that 
he had a high school education, and had received training in 
vocational carpentry; that he had retired from the U.S. Navy 
in June 1988; that he had last worked as a prison guard in 
June 1995; and that he had not sought employment since June 
1995.  He asserted that his service-connected disabilities 
had forced his retirement in June 1995, and currently 
prevented him from working.  

A June 1997 letter from a Machine Tool Instructor at Kentucky 
Tech - Laurel Center, stated that he had been the veteran's 
instructor for one year, and had concluded that he is not 
physically fit to work in a vocational trade due to his back 
problems, compounded by numerous other ailments which 
required large dosages of medication.  

A VA outpatient report of history and physical examination of 
the veteran, conducted in November 1997, showed that he had 
chronic mid- and low back pain, degenerative changes at the 
L5-S1 level, with spur formation at the T7-8 level.  
Tenderness was present over the T7-8 level and lumbar spine 
areas, with diminished range of back motion.  The veteran was 
referred to the Physical Therapy unit to obtain a TENS unit.  
He was issued the TENS unit for relief of back pain at T7-8 
and at L2-L5 in November 1997.  

A December 1997 report of examination of the veteran by John 
Vaughn, MD, a private orthopedic surgeon, showed that the 
veteran complained of mid and low back pain, with radiation 
into the lower extremities, right worse than left.  
Examination revealed forward flexion to 60 degrees, and 
extension to 10 degrees.  No motor, sensory, or reflex 
deficits were found in the lower extremities, muscle strength 
was intact, and straight leg raising was negative, 
bilaterally.  A review of X-ray studies,  and reports showed 
that a CT scan in 1993 raised the issue of a herniated disc, 
while an MRI in 1994 revealed lumbar stenosis.  A myelogram 
and CT scan in 1994 also disclosed lumbar spondylosis.  The 
orthopedic impression was chronic low back pain and secondary 
leg pain due to lumbar spondylosis.  A more recent myelogram 
and CT scan were recommended.  

A Medical Assessment of Ability to Do Work-Related 
Activities, completed by Dr. Vaughn in January 1998, stated 
that the veteran was unable to lift and carry more than 15 
pounds, or more than 5 pounds for more than one-third of an 
eight hour day due to cervical and lumbar spondylosis.  In 
addition, the veteran was unable to sit for more than 6 hours 
daily, or for more than 30 minutes at a time; and he was 
unable to crouch, kneel crawl, or do overhead lifting.  He 
had impaired capability to reach, feel, push or pull, as well 
as environmental restrictions with respect to moving 
machinery, temperature extremes, and vibration, all due to 
cervical and lumbar spondylosis.  

Following transfer of the appeal to the Board, the veteran 
submitted additional evidence with a waiver of initial RO 
review.  That evidence included VA outpatient treatment 
records, dated from August 1997 to November 1998.  An entry 
dated in February 1998 noted findings of diminished sensation 
to light touch in the right foot, and a diagnosis of 
neurogenic claudication secondary to lumbar stenosis.  A 
report of MRI scan of the lumbar spine, dated in November 
1998, which revealed a definite narrowing of the spinal canal 
compatible with stenosis from L3 through S1; bulging of the 
discs at L3-4 and L4-5; and degenerative changes at the facet 
joints.  The degenerative changes at the facet joints and 
bulging discs at L3-4 and L4-5 were shown to be contributing 
to the stenosis of the canal.  All of the intervertebral disc 
spaces appeared to be somewhat dehydrated, but the 
degeneration appeared most  pronounced at the levels of L2-3 
and L5-S1.  The impression was findings compatible with a 
moderately severe stenosis at of the lumbar canal from the 
level of L3 through S1, with bulging discs at L3-4 and L4-5, 
degenerative changes in the facet joints, and definite disc 
degeneration of the L5-S1 disc.  

A Medical Assessment of Ability to Do Work-Related 
Activities, completed by K. Kelly, MD, a VA physician, in 
February 1999, stated that the veteran was unable lift or 
carry more than 5 pounds due to chronic low back pain, 
degenerative disc disease, facet arthropathy, myofascial 
pain, and neurogenic claudication consistent with MRI 
findings of the lumbar spine.  That disability was said to 
cause impairment of sitting, standing, and walking, to affect 
his ability to reach, feel, push or pull, to prevent him from 
crouching, kneeling, crawling, or overhead lifting, and to 
render him unable to drive more than one hour per day; or to 
stand or walk for more than 15 minutes.  

A decision from an Administrative Law Judge, Social Security 
Administration, dated in February 1998, found that the 
veteran met the requirements for disability under the 
provisions of the Social Security Act, effective May 1, 1995, 
the date of his last employment, and that he continued to 
meet those requirements.  The basis for that determination 
was a finding that the veteran experienced a severe 
combination of impairments, including degenerative disc 
disease, arthritis, gout, and coronary artery disease causing 
depression and hypertension.  The veteran was noted to have a 
high school education, to be incapable of performing his past 
relevant work, to not currently possess the residual 
physiological and psychological functional capacity to 
perform sustained competitive work activities, and to have 
been under such disability since May 1, 1995.  

II. Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.
38 U.S.C.A. § 501 (West 1991);  38 C.F.R. Part 4, § 4.16(a) 
(1998).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.
38 U.S.C.A. § 501 (West 1991);  38 C.F.R. Part 4, § 4.16(b) 
(1998).  Age may not be considered as a factor in evaluating 
unemployability by reason of service-connected disability.  
38 C.F.R. Part 4, § 4.19 (1998).  

As previously noted, the veteran has disabilities of one or 
both lower extremities (gout), disabilities resulting from 
common etiology (degenerative disc disease with degenerative 
arthritis), and disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric (degenerative arthritis, coronary 
artery disease with hypertension, and a major depressive 
disorder).  

Based upon the foregoing, the Board finds that the appellant 
meets the schedular requirements for the grant of a total 
disability rating under the provisions of  38 C.F.R. Part 4, 
§ 4.16(a) (1998).  Further, the Board finds that the veteran 
meets the criteria for a grant of a totally disability rating 
on the grounds that his service-connected disabilities have 
rendered him unable to secure and follow a substantially 
gainful occupation, as contemplated by  38 C.F.R. Part4, 
§ 4.16(b) (1998).  Accordingly, it is the decision of the 
Board that the preponderance of the evidence favors the claim 
for a total disability rating based on unemployability due to 
service-connected disabilities.  


ORDER

Service connection for an acquired psychiatric disability, 
diagnosed as a major depressive disorder, claimed as 
secondary to service-connected disability is granted.

An increased rating of 60 percent for degenerative disc 
disease of the lumbar spine with degenerative arthritis is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

A rating in excess of 20 percent for gout is denied.

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.


REMAND

In his Notice of Disagreement submitted with respect to the 
rating decision of February 1995, the veteran called 
attention to arthritis in his back, hips, and the joints of 
his hands and feet.  That communication constitutes an 
informal claim for arthritis of multiple joints, to which the 
RO did not respond by providing the proper claim form to the 
veteran (VA Form 21-526).  The Board notes that the veteran's 
service-connected degenerative arthritis of the lumbar spine 
is a systemic disease, and that he is entitled to service 
connection for all subsequent manifestations of degenerative 
arthritis in any major joint or group of minor joints.  
According, the issue of entitlement to service-connection for 
degenerative arthritis of multiple joints, including but not 
limited to his thoracic and cervical spine, his hips, knees, 
ankles, elbows and shoulders, and the joints of his hands and 
feet, is remanded to the RO for an appropriate examination of 
the veteran to identify all joints shown to be affected by 
degenerative arthritis, including consideration of the 
provisions of  4.40, 4.45, 4.46, 4.49, 4.61, and 4.71, and 
the decision of the Court in  DeLuca v. Brown,  8 Vet. App. 
202 (1995).  

In another VA Form 9, also submitted in February 1996, the 
veteran stated that due to the prolonged time he had been 
treated with medication for his problems, he was now being 
treated for disability which included ulcers.  The  medical 
record in this case shows that the veteran has experienced 
numerous gastrointestinal problems, necessitating extensive 
evaluation, diagnostic studies, and treatment.  That record 
further reflects that the veteran has been treated for his 
degenerative disc and arthritic pain for many years with 
Feldene and other similar medications.  The Board construes 
the veteran's VA Form 9, submitted in February 1996, as an 
informal claim for service-connection for a gastrointestinal 
disability, including ulcers, as secondary to medications 
prescribed for his service-connected disabilities.
The service medical records show that the veteran suffered a 
subendocardial inferior myocardial infarction in May 1980 
following a history of hypertension.  He underwent cardiac 
catheterization, which disclosed blockage of two vessels.  He 
was treated with cessation of smoking and medicated with 
Inderal, HCTZ, Capoten, and slow K.  A report of VA 
examination in January 1989 noted that the veteran had 
arteriosclerotic heart disease, associated with essential 
hypertension, and manifested by an acute myocardial 
infarction associated with coronary artery disease, 
documented by cineangiography and requiring lifetime 
cardiovascular medication, diagnostic and therapeutic 
treatment and care.  A rating decision of May 1989 granted 
service connection for coronary artery disease and 
hypertension, evaluated as 30 percent disabling.  The veteran 
now seeks a rating in excess of 30 degrees for his service-
connected coronary artery disease with hypertension and 
angina.  

Effective January 12, 1998, VA has revised the criteria for 
diagnosing and evaluating cardiovascular disabilities, 
including the veteran's coronary artery disease with 
hypertension and angina. 62 Fed. Reg. 65207 -65224 (1997).  
On and after that date, all diagnoses of disabilities 
involving the cardiovascular system for VA purposes must 
conform to the newly revised regulations   62 Fed. 
Reg. 65207-65224 (1997).  The new criteria for evaluating 
cardiovascular disability are codified at  38 C.F.R. Part 4, 
§ 4.100-104.  62 Fed. 65207-65224 (1998).  Because the new 
rating criteria are sufficiently different from those in 
effect prior to January 12, 1998, and the June 1997 VA heart 
examination was prior to the effective date of the new 
regulations, the Board finds a remand to be warranted for 
purposes of evaluating the veteran's coronary artery disease 
with hypertension and angina, with consideration of that 
portion of the VA Schedule for Rating Disabilities related to 
cardiovascular disability as it was in effect prior to 
January 12, 1998, as well as with consideration of revisions 
that became effective on that date. 

Pursuant to  Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran initiated his claim for an increased rating for 
coronary artery disease with hypertension and angina in 
August 1994. 

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998). 

Based on the above, the case is Remanded to the RO for the 
following actions:  

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected coronary artery disease with 
hypertension and angina, for arthritis of 
multiple joints, and for any 
gastrointestinal disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran.  In addition, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
any VAMC that have not been previously 
secured.  

2.  The RO should arrange for a special 
VA cardiovascular examination of the 
veteran by a board certified specialist 
in cardiology to determine the current 
nature, extent, and disabling 
manifestations of the veteran's service-
connected coronary artery disease with 
hypertension and angina.  The examining 
cardiologist must review the veteran's 
claims folder prior to the examination.  
All necessary and appropriate diagnostic 
tests and procedures should be 
instituted, including those required to 
satisfy the newly revised evaluative 
criteria set out at  38 C.F.R. Part 4, 
§ 4.104, Diagnostic Codes 7005 and 7006 
(1998).  The examination must include an 
electrocardiogram, a chest X-ray, and all 
other tests necessary to determine 
whether the veteran's service-connected 
coronary artery disease is productive of 
dyspnea on exertion, fatigue, angina, 
dizziness or syncope, or left ventricular 
dysfunction sufficient to produce an 
ejection fraction of 30 to 50 percent.  
The examining cardiologist should be 
advised that failure to provide the 
complete clinical findings required to 
evaluate the veteran's service-connected 
coronary artery disease with hypertension 
and angina under the newly revised 
criteria for evaluating diseases of the 
heart which became effective January 12, 
1997, as well as under the criteria in 
effect prior to that date, will result in 
the case being returned for an adequate 
cardiovascular examination and report.

3.  The RO should further arrange for a 
special orthopedic examination of the 
veteran by a board-certified specialist 
to determine the nature and extent the 
veteran's degenerative joint disease of 
multiple joints.  The claims folder must 
be made available to the examiner prior 
to the examination.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, to 
include range of motion testing expressed 
in degrees of arc motion, MRI or CT scans 
of each major joint or group of minor 
joints affected by degenerative arthritis 
(X-ray studies alone are insufficient).  
The examining orthopedist should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4,§§ 4.40, 
4.45, and 4.59.  The examining physician 
should be asked to state an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's currently manifested subdural 
defect of the thoracic spine is related 
to his service-connected degenerative 
disc disease of the lumbar spine. 

4.  The RO should further arrange for a 
special gastrointestinal examination of 
the veteran by a board-certified 
specialist in gastroenterology to 
determine the nature, extent and etiology 
of any gastrointestinal disability shown 
present.  The claims folder must be made 
available to the examiner prior to the 
examination.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted.  The 
examining gastroenterologist should be 
asked to state an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any 
gastrointestinal found present is 
causally related to medication with 
Feldene or similar medication for the 
veteran's service-connected disabilities.  
A complete rationale for all opinions 
expressed must be provided.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development and 
should readjudicate the issue of a rating 
in excess of 30 percent for coronary 
artery disease with hypertension and 
angina; the RO should also adjudicate the 
raised issues of entitlement to service 
connection for a gastrointestinal 
disability and for arthritis of multiple 
joints. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  



			__________________________________
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

 

